HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME US Dollars in thousands (except share and per share data) For the Three For the Nine Months Ended September30, Months Ended September 30, (Unaudited) Revenues Costs of revenues: Depreciation Other Gross profit Operating expenses: Research and development Selling and marketing General and administrative Operating loss Financing expensesand foreign currency translation, net Other expenses, net Benefit Reduction for Loan * - - - Loss before taxes on income Provision for income taxes - - Net loss Basic and diluted net loss per share Number of shares used in computing basic and diluted net loss per share Other comprehensive income: Net loss Foreign currency translation adjustments 33 50 Comprehensive income * See also Note 5a.
